352 F.2d 70
Tyler B. HANNA, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 22162.
United States Court of Appeals Fifth Circuit.
October 25, 1965.

Enoch G. Fletcher, Grand Saline, Tex., for appellant.
Richard B. Hardee, Asst. U. S. Atty., Wm. Wayne Justice, U. S. Atty., Tyler, Tex., for appellee.
Before RIVES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment affirming a final decision of the Secretary of Health, Education and Welfare that Appellant is not entitled to the establishment of a period of disability (disability freeze) under Section 216(i) of the Social Security Act, as amended, 42 U.S.C. § 416(i), nor to monthly disability insurance benefits under Section 223 of the Social Security Act, as amended, 42 U.S. C. § 423.


2
After reading and studying the testimony and other evidence upon which the decision of the hearing examiner and of the Secretary was based, we are of the opinion that the Appellant has not met the burden of proving inability to engage in any substantially gainful activity as that term is used in the Social Security Act. The judgment of the district court is therefore


3
Affirmed.